Citation Nr: 1201815	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-37 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee chronic retropatellar pain syndrome.   

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee chronic retropatellar pain syndrome.  

3.  Entitlement to service connection of bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus, to include as secondary to medication taken for a service-connected disability.  

5.  Entitlement to an increased rating, in excess of 10 percent, for left knee chronic retropatellar pain syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1993 to December 1997.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The May 2007 rating decision granted, among other things, a temporary period of 100 percent disability for convalescence dating from May 25, 2006 to June 30, 2006 with respect to the Veteran's claim for left knee chronic retropatellar pain syndrome.  A 10 percent disability rating for left knee chronic retropatellar pain syndrome was assigned from July 1, 2006.  

The issues of entitlement to service connection for tinnitus, to include as secondary to medication taken for a service-connected disability and entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee chronic retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  A February 1998 RO decision denied the appellant's claim for entitlement to service connection for a right knee disorder.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in February 1998 is new evidence, and when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The competent and credible evidence fails to demonstrate that the Veteran has bilateral hearing loss that is related to his active duty service.

4.  The Veteran's left knee disability is manifested by pain, some limitation of motion, and arthritis; but no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, no removal of semilunar cartilage, no evidence of genu recurvatum, no instability, and no ankylosis.


CONCLUSIONS OF LAW

1.  The February 1998 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a right knee disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Bilateral hearing loss was not incurred in or aggravated by active duty service and service incurrence or aggravation may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  The criteria for an increased rating in excess of 10 percent for left knee chronic retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letter dated in September 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2006 letter provided this notice to the Veteran.

With respect to the Veteran's request to reopen a previously disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material. The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. This notice obligation, however, does not modify the requirements discussed above. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The Board notes that the Veteran did not receive this notice, however as the decision herein is to grant the reopen of the issue for entitlement to service connection for a right knee disorder; the Board finds that the failure to provide this notice is in no way prejudicial to the Veteran and is therefore moot. 

The Board observes that the September 2006 letter was sent to the Veteran prior to the May 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations with respect to the issue of entitlement to an increased rating, in excess of 10 percent, for left knee chronic retropatellar pain syndrome were provided in February 2007 and October 2009.  A VA examination with respect to the issue of entitlement to service connection for hearing loss was provided in February 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they collectively consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

I.  New and Material-Right Knee

The Board acknowledges that the Veteran's August 2006 claim, regarding his right knee, is for secondary service connection, as opposed to direct service connection, however, a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  Therefore the Board finds that the Veteran's claim for entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee chronic retropatellar pain syndrome is based upon the same factual basis as his original claim of entitlement to service connection for right knee patellofemoral pain syndrome which was denied, initially, in a February 1998 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2009), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2011).
The Veteran's initial claim of entitlement to service connection for right knee disorder was denied by RO rating decision dated February 1998.  At the time of the last final denial in this matter, the evidence under consideration consisted of the Veteran's service treatment records dating from February 1993 to December 1997.  The February 1998 rating decision indicated that the basis for the RO's denial was that the Veteran's right knee disorder pre-existed service and there was no objective evidence of worsening of a pre-existing condition in order to establish service connection by aggravation.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

In August 2006, the Veteran filed to reopen his claim for entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee chronic retropatellar pain syndrome.  The Board notes that the May 2007 RO rating decision denied the Veteran's claim.  The May 2007 RO rating decision denied reopening the Veteran's claim because neither the new private medical evidence submitted by the Veteran nor the recent VA examination addressing the Veteran's knee disorders related to an unestablished fact that raised a reasonable possibility of substantiating the claim.  At the time of the May 2007 RO denial, the evidence under consideration consisted of service treatment records dating from February 1993 to October 1997, private medical evidence dating from March 2006 through September 2006, a February 2007 VA examination, and an August 2006 statement of claims and contentions by the Veteran.  Subsequent to the May 2007 decision, the Board notes that the record contains an October 2009 VA examination and various statements by the Veteran.  

The Board notes that the private treatment reports submitted by the Veteran indicate that the Veteran injured his right knee after tripping on a step.  The Board further notes that the Veteran stated in his May 2008 notice of disagreement (NOD) that his recent fall that exacerbated his already existing right knee problem was the result of his left knee giving way.  The Board notes that the October 2009 VA examination diagnosed the Veteran with degenerative changes of the right knee.  Previous examinations and x-rays did not indicate degenerative changes.  The Veteran now contends that his right knee disability is secondary to his left knee disability, a new etiological theory than previously presented.  As noted above, a new etiological theory does not constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  

The Board finds that evidence obtained, since the February 1998 initial denial of the claim, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim.  In this regard the Board notes that the Court addressed requirements for new and material claims in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically the Court focused on the final sentence of 38 C.F.R. § 3.156(a) which states that, "[n]ew and material evidence can be neither cumulative nor redundant...and must raise a reasonable possibility of substantiating the claim."  The Court interprets the language of § 3.156(a) as creating a low threshold and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In this regard, the Court refers to the VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting the VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that...relates to an unestablished fact necessary to substantiate the claim."  

Additionally the Board notes that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In consideration of the above, the Board notes that the October 2009 VA examination as well as the Veteran's lay statements that indicate that his right knee disability has worsened as a result of his service-connected left knee constitutes new and material evidence because they relate to an unestablished fact necessary to substantiate the claim.  In this regard the new evidence speaks to both the current level of disability and the etiology of the Veteran's right knee disorder.  As such the Board finds that the evidence obtained since the February 1998 denial is both new and material because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim and the claim must therefore be reopened.

Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material. As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a right knee disorder should be granted.  38 C.F.R. § 3.156(a) (2011).

II.  Service Connection-Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).
Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's service treatment records contained an audiological evaluation upon enlistment in February 1993.  The February 1993 entrance examination revealed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
15
0
0
5
10

The Veteran was afforded another audiological evaluation in April 1993.  The April 1993 evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-10
-10
0
LEFT
5
5
0
5
10

Finally the Veteran was afforded another in-service audiological evaluation in March 1994.  The March 1994 evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
5
5
10
15

The Board further notes that the Veteran stated on his October 1997 report of medical assessment that he had hearing loss.  However, the Board notes that the Veteran's October 1997 report of medical history noted that the Veteran's hearing loss problem had resolved.  There is no evidence of an audiological evaluation upon separation.  

The Veteran was afforded a VA examination in accordance with his claim in February 2007.  The February 2007 VA audiological examination noted that the Veteran's military occupation was personnel clerk for four years and then a small computer system specialist for almost two years while serving aboard the USS J.F.K.  As a civilian the Veteran works in computer repair, installation, and programming.  The Veteran denied any recreational noise exposure as well as all other known causes of hearing loss.  Upon examination the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
10
10
10
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The diagnosis was normal hearing bilaterally.  
The Board notes that examination revealed that the Veteran had normal hearing bilaterally as indicated by the fact that the Veteran's auditory thresholds did not exceed 40dB at any frequency or 26dB in three or more frequencies.  Additionally, the Board notes that the Veteran exhibited a speech recognition score of 100 percent in the right ear and 96 percent in the left ear.  Thus the Board concludes that the Veteran does not have a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2010).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board acknowledges that the Veteran is competent to report his symptoms of hearing loss, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995). The Board notes that while the Veteran asserts that he currently has hearing loss that has been present since service, the lack of contemporaneous evidence in that regard diminishes the reliability of the statements.  In this case, the Board has accorded more probative value to the February 2007 VA examiner's assessment.  In summary, the competent and probative evidence establishes no current bilateral hearing loss disability for VA purposes.

Therefore, with acknowledgment that the Veteran is competent to attest to having difficulty hearing, the Board finds that the more probative evidence indicates that the Veteran does not have a current diagnosis of bilateral hearing loss that is related to his active duty service.  As such, the Board finds that the Veteran's claim for service connection for bilateral hearing loss must be denied.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating-Left Knee

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability rating is at issue, as is the case with the Veteran's claim for entitlement to an increased rating, in excess of 10 percent for service-connected left knee chronic retropatellar pain syndrome, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Knee disabilities are rated under Diagnostic Codes (DC) 5256 through 5263.  When determining the proper rating for a knee disability it is necessary to consider each applicable Diagnostic Code.  

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.
The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 provides for a maximum evaluation of 10 percent where there has been removal of the semilunar cartilage that is symptomatic.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following:  ankylosis of the knee (rated under Diagnostic Code 5256); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263)  Id.  As such, ratings under these Diagnostic Codes are not applicable.

Finally the Board notes, under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The Veteran is currently assigned a 10 percent rating for his left knee under Diagnostic Code 5260.  The Board notes that during the appeal period, the Veteran was initially assigned a temporary 100 percent rating for his left knee for convalescence under 38 C.F.R. § 4.30, for the period of May 25, 2006 to June 30, 2006.  The Veteran was thereafter assigned a 10 percent rating for his left knee from July 1, 2006.

The Board notes initially that the Veteran had left knee arthroscopic surgery in May 2006 in which the Veteran's knee cap was repositioned and the joint was cleaned out.  The Veteran underwent physical therapy for three months following the surgery.

The Veteran was afforded a VA examination in February 2007.  The Veteran reported that his left knee disability resulted in functional limitations on standing and walking.  The Veteran stated that his symptoms included giving way, instability, pain, stiffness, weakness, swelling, and effusion.  Upon physical examination it was noted that the Veteran had an antalgic gait and exhibited an active flexion range of motion to 100 degrees with pain beginning at 70 degrees and passive flexion to 105 degrees with pain beginning at 70 degrees.  The examiner noted that the Veteran had increased limitation of motion upon repetitive use.  Specifically flexion was limited to 90 degrees on repetitive use due to pain.  The Veteran exhibited both active and passive extension to 0 degrees with no additional limitation of motion upon repetitive use.  

The Veteran was again afforded a VA examination in October 2009.  The Veteran reported that his pain was at a 3 to 5/10 level with occasional moments of pain at 7 to 10/10 with increased physical activity like walking and bending.  It was noted that the Veteran had no true flare-ups and that his left knee had no real effect on his ability to work as he had a sedentary type of job.  Upon examination it was noted that the Veteran's knees were symmetrical with no swelling or erythema.  There was slight tenderness on the medial aspect of both knees.  The Veteran exhibited the following range of motion:  flexion to 109 degrees with no pain and extension to 0 degrees.  The examiner did note that the Veteran experienced pain in the left knee upon repetitive use.  X-rays taken in conjunction with the examination revealed minimally progressive degenerative changes in the left knee.  

With regard to the Veteran's claim for entitlement to an increased rating for left knee chronic retropatellar pain syndrome, as noted above, the Veteran is currently assigned a 10 percent disability rating under Diagnostic Code 5260.  The Board notes that the record indicates that the Veteran had subjective complaints of giving way, instability, pain, stiffness, weakness, swelling, and effusion.  There is objective evidence of pain and limitation of flexion to, at worst, 70 degrees with consideration of limitation based on pain, and x-ray evidence of degenerative changes.  It is further noted that the Veteran has a left knee brace, but he does not use it regularly.

In consideration of the above, the Board notes that the Veteran exhibited flexion in his left knee that was at worst limited to 70 degrees with consideration of limitation caused by pain as noted in the February 2007 VA examination report.  The Veteran is currently rated at 10 percent under Diagnostic Code 5260 for limitation of flexion.  As noted above, a 10 percent rating under Diagnostic Code 5260 requires limitation of flexion to 45 degrees.  The Board notes that the Veteran is currently assigned a 10 percent rating under the provision of 38 C.F.R. § 4.40 for functional loss due to pain and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard the Board notes that the Veteran does experience limitation of motion with pain which is objectively supported by the VA examination.  A higher evaluation based on limitation of flexion would require limitation of flexion to 30 degrees.  As the Veteran has not exhibited limitation of flexion to 30 degrees, the Board notes that the Veteran is not entitled to a higher rating than the currently assigned 10 percent under 5260.

Throughout the period on appeal, the Veteran demonstrated full extension in his left knees without pain.  Therefore, a rating under Diagnostic Code 5261 is not warranted.  As such the Veteran does not meet the criteria for a higher evaluation than that already assigned under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board notes that there is also x-ray evidence of degenerative changes with regard to the Veteran's left knee, but as the Veteran is currently assigned a 10 percent rating for limitation of motion, the Veteran is not entitled to a higher rating under Diagnostic Code 5003.  

The Board has also considered a separate rating for instability under Diagnostic Code 5257.  The Board acknowledges the Veteran's subjective complaints of instability; however, VA examinations and treatment records do not document any specific objective findings of instability.  While the Veteran reported a history of giving way in his left knee, a separate compensable rating under this Diagnostic Code is not warranted given the lack of objective evidence of knee instability at any point during the period on appeal.

Also, the Board notes there is no medical evidence of malunion or nonunion of the tibia and fibula, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint or ankylosis associated with the Veteran's service-connected left knee disability that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5256, 5258, or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2011).  In addition, there has not been any removal of semilunar cartilage and, no evidence of genu recurvatum; therefore Diagnostic Codes 5259 and 5263 are also not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2011) 

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain with and without motion, swelling, and locking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  With consideration of the above, the Board finds that the Veteran's left knee disorder does not meet the criteria necessary for an increased evaluation.  

The Board has carefully reviewed the Veteran's own testimony and contentions and the Board understands fully the Veteran's belief that the severity of his service-connected left knee disability warrants a higher rating.  However, the Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). While the Veteran, as a lay person, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder, and in this case the preponderance of the competent medical evidence is against the claim.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his claims.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board notes that the Veteran reported that his left knee had no real effect on his employment as he does sedentary type of work.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For the foregoing reasons, the Board finds that the claims for a rating in excess of 10 percent for the Veteran's service-connected left knee chronic retropatellar pain syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee chronic retropatellar pain syndrome, is reopened, and to this extent the claim is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an increased rating, in excess of 10 percent, for service-connected left knee chronic retropatellar pain syndrome is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee chronic retropatellar pain syndrome and tinnitus, to include as secondary to medication associated with a service-connected disability.

Having determined that the Veteran's claim for a right knee disorder, to include as secondary to the Veteran's service-connected left knee chronic retropatellar pain syndrome should be reopened, the Board notes that the Veteran was provided a VA examination in February 2007 to address whether the Veteran's current right knee disorder is caused by or aggravated by his service-connected left knee disorder.  The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded a VA examination; however the Board finds that the examination provided was not adequate because it failed to address direct service connection for the Veteran's right knee disorder.  As previously stated, the examination included a nexus opinion, but only with regard to whether the Veteran's claim was proximately due to the Veteran's service-connected disability of left knee chronic retropatellar pain syndrome.  

The Board acknowledges that the service treatment records indicate that the Veteran's right knee disability pre-existed service.  However, the record also contained a November 1994 treatment report noting right knee pain with possible LCL strain.  Additionally an October 1997 report of medical assessment noted a complaint of an aggravated right knee.  Therefore in compliance with Barr, the Board finds that it is necessary to remand the issue for a new examination that addresses whether the Veteran's pre-existing right knee disorder was aggravated during his active duty service.  

With regard to the Veteran's claim for entitlement to service connection for tinnitus,  The Board notes that the Veteran was afforded a VA examination in accordance with this claim in February 2007.  The February 2007 VA examination report noted that the Veteran stated that the onset of his tinnitus was in 1997.  The examiner noted that the Veteran had normal hearing, but failed to comment on whether the Veteran's tinnitus was related to his hearing or his active duty service.  Additionally, the Veteran subsequently claimed that his tinnitus is the result of medication taken to treat his service-connected left knee chronic retropatellar pain syndrome.  The record indicates that the Veteran takes Mobic for his knee pain.  Therefore, in compliance with Barr, the Board finds that a new examination is necessary to address whether the Veteran has tinnitus that is related to his active duty service or to medication taken for treatment of his service-connected left knee chronic retropatellar pain syndrome.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's tinnitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  

a. The examiner should address whether the Veteran's tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service. The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review. 

b. The examiner should also address whether the Veteran's tinnitus is the result of medication taken in treatment for the Veteran's service-connected left knee chronic retropatellar pain syndrome.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.

2. The Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine whether the Veteran's right knee disorder is related to his active duty service or to his service-connected disability of left knee chronic retropatellar pain syndrome.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The examiner must review the entire claims file to include service treatment records, pre-service records, and lay evidence provided by the Veteran and a copy of this remand; the examination report should reflect that such a review was accomplished.  The examiner should address the following:

a. Identify all current right knee diagnoses

b. As to each right knee diagnosis identified in (a) above, indicate whether there is clear and unmistakable evidence that such preexisted the Veteran's military service;

c. As to each right knee diagnosis that clearly and unmistakable preexisted service, is there clear and unmistakable evidence of record that such preexisting disorder was NOT aggravated (permanently worsened beyond normal progression of the disorder) in service;

d. As to each right knee diagnosis that did not clearly and unmistakably preexist service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that such disorder is etiologically related to service.

e. As to each right knee diagnosis that did not clearly and unmistakably preexist service, is it proximately due to, or alternatively, aggravated by the Veteran's service-connected left knee chronic retropatellar pain syndrome.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination

3. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


